Title: To James Madison from John Michael O’Connor, 29 April 1824
From: O’Connor, John Michael
To: Madison, James


        
          Sir
          City of New York the 29th. of April 1824
        
        On examining some Lists I perceive that a copy of the work sent herewith—a Translation of a “Treatise on the Science of War & Fortification,” was not sent to you at the time of its first publication, as was my intention. To repair this omission, which was in part produced by my absence abroad for several years, I now have the honour to forward a copy of the work to your address; and to request your acceptance of it as a slight testimonial of the great respect & esteem that I, in common with the generality of your Countrymen, entertain for your character & talents as a Statesman, a scholar & a private Citizen. This translation was commenced under your Presidency & Authority.
        In these days of political Apostacy, Corruption & Montebankry in our own country, and of sorrow & calamity to the dawning liberties of Europe, it is consolatory to find one of the distinguished champions of the Civil Revolution of 1800—of that Revolution which saved the Nation from the crimes of men plotting nothing less than Monarchy & Aristocracy, still living and able to help to save his Country from the conspiracies & turpitude & ambition of men deserters from all Parties, & Traitors alike to their principles, their Party & their Benefactors! And it is gratifying to the virtue & intelligence of the Democracy of the Nation to know that the Statesman whom they have nominated for the high station that you once so worthily filled, is a personage distinguished by your esteem & confidence. That he may succeed to that High Trust, notwithstanding the machinations by which both he and the Country are assailed by combinations of deluded or corrupt men, must be the prayer of all men of virtuous Intelligence. Hoping that in the twilight of Life you enjoy, together with your

accomplished Lady, all the Health & Happiness that a Life so useful & well spent as yours has been, deserves; I have the honour to remain, with sentiments of great Esteem & respect, Your most obed Servant,
        
          John Michael O’Connor
        
      